Page 1 Registration Nos. 033-52161/811-07143 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 /X/ Post-Effective Amendment No. 30 /X/ and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 /X/ Amendment No. 31 /X/ T. ROWE PRICE EQUITY SERIES, INC. Exact Name of Registrant as Specified in Charter 100 East Pratt Street, Baltimore, Maryland 21202 Address of Principal Executive Offices 410-345-2000 Registrant’s Telephone Number, Including Area Code David Oestreicher 100 East Pratt Street, Baltimore, Maryland 21202 Name and Address of Agent for Service It is proposed that this filing will become effective (check appropriate box): /X/ Immediately upon filing pursuant to paragraph (b) / / On (date) pursuant to paragraph (b) / / 60 days after filing pursuant to paragraph (a)(1) / / On (date) pursuant to paragraph (a)(1) / / 75 days after filing pursuant to paragraph (a)(2) / / On (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: / / This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Page 2 EXHIBITS Exhibit Exhibit No. XBRL Instance Document EX-101.INS XBRL Taxonomy Extension Schema Document EX-101.SCH XBRL Taxonomy Extension Calculation Linkbase Document EX-101.CAL XBRL Taxonomy Extension Definition Linkbase Document EX-101.DEF XBRL Taxonomy Extension Labels Linkbase Document EX-101.LAB XBRL Taxonomy Extension Presentation Linkbase Document EX-101.PRE Page 3 Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement pursuant to Rule 485(b) under the Securities Act of 1933 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, duly authorized, in the City of Baltimore, State of Maryland, this May 19, 2011. T. ROWE PRICE EQUITY SERIES, INC. /s/Edward C. Bernard By: Edward C. Bernard Chairman of the Board Pursuant to the requirements of the Securities Act of 1933, as amended, this Registration Statement has been signed below by the following persons in the capacities and on the dates indicated: Signature Title Date /s/Edward C. Bernard Chairman of the Board May 19, 2011 Edward C. Bernard (Chief Executive Officer) /s/Gregory K. Hinkle Treasurer (Chief May 19, 2011 Gregory K. Hinkle Financial Officer) * Director May 19, 2011 William R. Brody * Director May 19, 2011 Jeremiah E. Casey * Director May 19, 2011 Anthony W. Deering * Director May 19, 2011 Donald W. Dick, Jr. * Director May 19, 2011 Karen N. Horn /s/John H. Laporte Director May 19, 2011 John H. Laporte * Director May 19, 2011 Theo C. Rodgers * Director May 19, 2011 John G. Schreiber * Director May 19, 2011 Mark. R. Tercek */s/David Oestreicher Vice President and May 19, 2011 David Oestreicher Attorney-In-Fact Page 4 T.
